                  UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF FLORIDA
                         TAMPA DIVISION

LEE GROSSMAN LEIBSON,

            Plaintiff,

v.                                    Case No.: 8:17-cv-1947-T-33TGW

THE TJX COMPANIES, INC., and
STANLEY ACCESS TECHNOLOGIES,

          Defendants.
_____________________________/

                                  ORDER

     This matter comes before the Court upon consideration of

Defendant    Stanley    Access    Technologies’       Motion   to    Strike

Plaintiff’s     Objections       to   Stanley      Access’s    Deposition

Designations    (Doc.    #   92),     filed   on    November   20,    2018.

Plaintiff Lee Grossman Leibson responded on November 28,

2018. (Doc. # 95). For the reasons that follow, the Motion is

granted.

Discussion

     The parties exchanged deposition designations, counter-

designations,    and    objections        while    preparing   the   Joint

Pretrial Statement. That Joint Pretrial Statement, including

each party’s deposition designations, was filed on August 9,

2018. (Doc. # 64). Leibson did not object to any of Stanley

Access’s deposition designations at that time. (Id.). The


                                      1
Court then held the pretrial conference on August 16, 2018.

(Doc. # 67).

       The case was originally scheduled for the September 2018

trial term. (Doc. # 12 at 2). Because of scheduling conflicts

— one of which Leibson did not disclose until after the

pretrial conference — the case was moved to the October 2018

trial term on August 20, 2018. (Doc. # 69). However, the

parties again notified the Court of significant scheduling

conflicts. (Doc. ## 81, 83). For that reason, trial was

rescheduled for the December 2018 trial term on October 5,

2018. (Doc. # 89).

       On November 19, 2018 — three     months after the pretrial

conference and a month and a half after the case was set for

the December trial term — Leibson emailed Stanley Access her

“Amended Deposition Designations,” which added objections to

Stanley Access’s deposition designations. (Doc. # 92 at 2, 5-

14).

       Now, in its Motion, Stanley Access seeks to strike

Leibson’s    newly-provided    objections    to    its    deposition

designations because the objections “came after the parties

finalized   the   Joint   Pretrial   Statement,   after   the   final

pretrial conference, and on the eve of trial.” (Doc. # 92 at

2). Stanley Access highlights that Leibson failed to provide


                                 2
any objections when those objections were due — at the time

of filing the Joint Pretrial Statement. (Id.). Additionally,

Stanley Access argues Leibson has waived her objections by

failing to raise them earlier. (Id.).

      Indeed, in the Case Management and Scheduling Order, the

parties    were   directed   to   include       in   the   Joint   Pretrial

Statement’s deposition designation section “a page-and-line

description of any testimony that remains in dispute.” (Doc.

# 12 at 8). And the Case Management and Scheduling Order

specifies that the “case must be fully ready for trial at the

time that the Joint Final Pretrial Statement is due.” (Id. at

7); see also Local Rule 3.06(e), M.D. Fla. (“The pretrial

statement and the pretrial order, if any, will control the

course of the trial and may not be amended except by order of

the Court in the furtherance of justice.”). For that reason,

the Court recently denied Leibson’s untimely motion to amend

her witness list to add a witness she failed to include in

the Joint Pretrial Statement — a failure for which Leibson

provided no explanation. (Doc. # 84). So too here, Leibson

failed to comply with the Case Management and Scheduling Order

by   not   timely   objecting     to       Stanley   Access’s   deposition

designations in the Joint Pretrial Statement.




                                       3
     True, Federal Rule of Civil Procedure 32(b) states “an

objection may be made at a hearing or trial to the admission

of any deposition testimony that would be inadmissible if the

witness were present and testifying.” Fed. R. Civ. P. 32(b).

However, here, the Court also explicitly directed that all

objections to deposition designations be provided in the

Joint Final Pretrial Statement. (Doc. # 12 at 8). Thus,

Leibson was obligated to provide her objections to Stanley

Access’s deposition designations in the Joint Final Pretrial

Statement.

     The Court finds Leibson’s explanation for her failure to

heed the Court’s directive unpersuasive. Leibson does not

claim that circumstances prevented her from complying with

the Court’s order to disclose her objections in the Joint

Pretrial Statement, as Stanley Access did. Instead, Leibson

argues that, because she anticipated while preparing the

Joint Pretrial Statement that the Court might reschedule

trial due to scheduling conflicts, she decided not to disclose

her objections in the Joint Pretrial Statement. (Doc. # 95 at

2). Despite Leibson’s attempt to cast      her failure as a

misunderstanding, the Court considers Leibson’s conduct an

intentional violation of the Court’s order that does not

constitute excusable neglect.


                                4
     Additionally, Leibson insists that Stanley Access has

not been prejudiced by her failure to timely provide her

objections. (Id. at 2). The Court disagrees. As directed by

the Court, Stanley Access provided Leibson its objections to

her deposition designations back in August when the Joint

Final Pretrial Statement was filed. (Doc. # 64). Thus, Leibson

has had the advantage of additional time to prepare for trial

knowing what objections are likely to arise. Because of

Leibson’s violation of this Court’s directive, Stanley Access

has not had that advantage.

     Therefore,   Stanley   Access’s   Motion   is    granted   and

Leibson’s untimely objections to Stanley Access’s deposition

designations are stricken. Nevertheless, in the interest of

justice, the Court at its discretion may entertain objections

to deposition testimony during the course of trial as needed.

     Accordingly, it is now

     ORDERED, ADJUDGED, and DECREED:

     Defendant Stanley Access Technologies’ Motion to Strike

Plaintiff’s   Objections    to   Stanley   Access’s     Deposition

Designations (Doc. # 92) is GRANTED.




                                 5
    DONE and ORDERED in Chambers in Tampa, Florida, this

28th day of November, 2018.




                              6
